UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6101


NATHAN E. JACOBS,

                Plaintiff - Appellant,

          v.

MR. BERRIOS, Unit Manager; MR. VIALAPANDA, Unit Manager; MR.
WHALEN, Case Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Solomon Blatt, Jr., Senior District
Judge. (0:15-cv-02514-SB)


Submitted:   June 21, 2016                  Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathan E. Jacobs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nathan E. Jacobs appeals the district court’s order adopting

the recommendation of the magistrate judge and dismissing his civil

action without prejudice.       On appeal, we confine our review to the

issues raised in the Appellant’s brief.             See 4th Cir. R. 34(b).

Because Jacobs’ informal brief does not challenge the district

court’s    dispositive    reasoning,      Jacobs   has   forfeited    appellate

review of the court’s order.        Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       2